          Case 4:19-mj-00181-CAN Document 1 Filed 04/01/19 Page 1 of 1 PageID #: 1

AO 91 (Rev. 11/11) Criminal Complaint


                                    United States District Court                                           APK 0 I 20;9
                                                             for the                                 Clerk, L.8. District Co rt
                                                                                                            iexas Eastern
                                              EASTERN DISTRICT OF TEXAS

                 United States of America                              SEALED
                               v.
                                                                       Case No. 4:19MJ181

                     Michael Scott Sauls



                          Defendant(s)


                                                CRIMINAL COMPLAINT
          I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of 2/8/19 and 3/12/19 in the county of Denton in the
      Eastern District of Texas , the defendant(s) violated:

             Code Section Offense Description
18 U.S.C. § 2250(a) Failure to Register as a Sex Offender




          This criminal complaint is based on these facts:

See attached Affidavit.




          sf Continued on the attached sheet.



                                                                                         Complainant's signat re

                                                                                  Deputy James McNicholas, USMS
                                                                                         printed name and title


Sworn to before me and signed in my presence.

                                                                                           xl
Date: 04/01/2019                            j o *
                                                                                            Jiidge s ignature


City and state:                         Sherman, Texas                                 Hon. Christine A. Nowak
                                                                                          Printed name and title
